Citation Nr: 1144440	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type I, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for Parkinson's disease, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for essential tremors, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for a pulmonary disorder, including chronic obstructive pulmonary disease, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision which denied the benefits sought on appeal.  A hearing before the undersigned was held in Washington, DC in October 2011.  


FINDINGS OF FACT

1.  The Veteran does not allege, nor do the service records show that he served in Vietnam, and the evidence does not establish that he was exposed to Agent Orange in service.  

2.  The Veteran's diabetes mellitus, Parkinson's Disease, essential tremors and pulmonary disorder, including chronic obstructive pulmonary disease were not present in service or until many years thereafter, and there is no competent probative evidence of a causal connection between the claimed disabilities and military service or any incident therein, to include any exposure to herbicide agents.  

CONCLUSIONS OF LAW

1.  Type I diabetes mellitus was not incurred in or aggravated by active duty, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  Parkinson's Disease was not incurred in or aggravated by service, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  Essential tremors were not incurred in or aggravated by active duty, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

4.  Chronic obstructive pulmonary disease was not incurred in or aggravated by active duty, may not be so presumed, nor may any current pulmonary disorder be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in September and October 2005, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that while the September 2005 letter included a reference to radiation exposure, the letter, taken as a whole, provided the Veteran with the necessary information concerning his claims based on herbicide exposure.  Thus, the Board finds that the duty to notify the Veteran of the information and evidence necessary to substantiate his claim was in substantial compliance with VCAA and that there is no prejudice to the Veteran in adjudicating his claims at this juncture.  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records were obtained and associated with the claims file.  The Veteran also testified at a hearing before the undersigned in Washington, DC in October 2011.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board concludes that an examination is not needed because there is no indication that the claimed disabilities may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations for which the Veteran qualifies.  Nor is there any competent probative evidence that any claimed disability may be related to service.  See also 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disability in service.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Diabetes mellitus type II, respiratory cancers and Parkinson's disease are among the diseases listed in 38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The recent Federal Circuit decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that service connection should be established for the disabilities at issue on appeal based on exposure to herbicides in service.  The Veteran does not allege that he served in the Republic of Vietnam, but that he was nonetheless, exposed to herbicides while serving aboard the USS Enterprise in the waters off the coast of Vietnam and from containers of the defoliant stored on piers which leaked into Subic Bay where he sometimes swam for recreational activity.  At the hearing, the Veteran testified that the government of New Zealand acknowledged that herbicides were shipped to Subic Bay during the Vietnam war and asserted that this confirmed his belief that the defoliants were unloaded onto piers in the vicinity where his ship was tied up.  

Concerning the Veteran's claim of exposure to herbicides from leakage onto piers and into Subic Bay, the Board notes that the article submitted by the Veteran indicated that herbicides were shipped from New Zealand to Subic Bay in the 1960's.  However, the Veteran testified that he was in Subic Bay at various times from around June 1971 to February 1972.  In fact, the Deck Logs for the USS Enterprise showed that the aircraft carrier first arrived in Subic Bay on July 7, 1971.  Other than confirming that herbicides were shipped to Subic Bay in 1960's, the referenced news article does not provide any probative evidence that the Veteran was exposed to herbicides.  

Moreover, the Veteran does not assert that he personally observed or handled any barrels of herbicides, nor did he present any competent or scientific evidence to support his assertion of actual exposure.  Rather, the Veteran argues that the Board, in a prior decision, conceded exposure for a Marine who worked around barrels of herbicides on piers in Subic Bay from 1968 to October 1971, and should do the same in this case.  As to the prior Board decision, the undersigned can not comment on the rationale for that decision, and must make a determination in the present appeal based on the specific facts and circumstances of this case.  As the Veteran has not provided any competent or probative evidence of actual exposure, his bare assertions will not suffice.  

With respect to the contention that, due to his close proximity to the Vietnam coast, the Veteran was exposed to Agent Orange through the air or through his drinking water, he is, in essence, attempting to expand the statutory presumption of herbicide exposure to waters offshore Vietnam.  This matter has been finally settled by Haas.  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Accordingly, the Board rejects the Veteran's argument that alleged exposure to herbicides via wind or sea water off the coast of Vietnam should be presumed.  

In a related matter, the Board notes VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the USS Enterprise is not one of the vessels recognized as having conducted "brown water" operations in Vietnam.  Given the nature of its mission, its size and draft, and the absence of any indication in the ship's deck logs that it conducted brown water operations, there is no reason to believe that the Enterprise would have operated in the rivers, delta areas, or inland waterways of Vietnam.  Thus, consideration of exposure under the theory that his ship operated in close proximity to the shoreline, and therefore should be recognized as a "brown water" vessel, is not appropriate to the facts in this case.  

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are specifically limited to those individuals who were actually physically present in the boundaries of the Republic of Vietnam at some point during service.  In this case, the Veteran does not claim nor do the records demonstrate that he physically visited or had duty in the Republic of Vietnam.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, the Veteran does not claim to have had any problems or pertinent abnormalities referable to the disabilities at issue on appeal during service.  Likewise, the service treatment records are completely silent for any treatment, abnormalities or diagnosis referable to diabetes, Parkinson's disease, essential tremors, or a pulmonary disorder.  In a letter received in July 2005, the Veteran reported that he was first diagnosed with type I diabetes mellitus in December 1993.  Private medical records showed that the Veteran manifested essential tremors in late 2003, and was diagnosed with Parkinson's disease in November 2004.  A private x-ray study in September 2004 revealed hyperexpansion of the lungs suggestive of COPD.  A VA x-ray study in March 2007 also showed changes suggestive of COPD.  

While the Veteran believes that his diabetes, Parkinson's disease, essential tremors, and pulmonary disorder may be due to herbicide exposure in service, he has not presented any competent medical evidence to support his assertions.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge, such as a question of medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

The Board commends the Veteran for his service, but as there is no credible medical evidence of record suggesting a connection between any claimed in-service exposure to herbicides and his type I diabetes, Parkinson's disease, essential tremors, and pulmonary disorder, and no evidence of any manifestations or symptoms attributable to any such disorder until 20 years or more after his release from active service, the Board finds no basis for a favorable disposition of his appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for diabetes mellitus type I is denied.  

Service connection for Parkinson's disease is denied.  

Service connection for essential tremors is denied.  

Service connection for a pulmonary disorder, including COPD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


